their maximum term and not to the minimum term. Appellant asserted
                  that as applied to him, the 2007 amendments to NRS 209.4465 constitute
                  an ex post facto violation because he was convicted in 2003. Appellant's
                  claim was without merit. "[T]he ex post facto prohibition . forbids the
                  imposition of punishment more severe than the punishment assigned by
                  law when the act to be punished occurred." Weaver v. Graham, 450 U.S.
                  24, 30 (1981) (italics omitted); see also Stevens v. Warden, Nev. State
                  Prison, 114 Nev. 1217, 1222, 969 P.2d 945, 948 (1998) (discussing that
                  computation of good-time credits on the basis of a law that became
                  effective after the prisoner's offense violates the provision against ex post
                  facto laws if the computation is less favorable to the prisoner).
                              In 2007, the legislature amended NRS 209.4465 to permit the
                  NDOC to apply credits to certain offenders' minimum term for parole
                  eligibility. See 2007 Nev. Stat., ch. 525, § 5, at 3176-77. However, the
                  legislature did not permit the NDOC to apply credits to the minimum
                  terms of offenders convicted of certain crimes, including sexual offenses.
                  See id. (NRS 209.4465(8)). In 2003, appellant was convicted of sexual
                  assault of a minor under 16 and attempted sexual assault of a minor
                  under 16. Therefore, the 2007 amendments to NRS 209.4465 did not
                  apply to appellant. In addition, when appellant was convicted in 2003,
                  existing statutes did not permit the NDOC to apply credits to appellant's
                  minimum terms.      See 2003 Nev. Stat., ch. 259, § 13, at 1367-68 (NRS
                  209.4465); 1995 Nev. Stat., ch. 443, § 235, at 1259-60 (NRS 213.120).
                  Therefore, appellant failed to demonstrate any ex post facto violation in




SUPREME COURT
      OF
    NEVADA
                                                         2
(01 1947A eleA4
                the application of his good-time credits, and the district court did not err
                in denying this claim.
                            Second, appellant claimed that NRS 209.4465(8) violated the
                Equal Protection Clause because it permits the NDOC to show
                preferential treatment to certain inmates. This claim was without merit
                as appellant was not a member of a suspect class, and there is a rational
                basis for treating more serious offenders differently from less serious
                offenders when applying credits that accelerate parole eligibility dates.
                See Gaines v. State,     116 Nev. 359, 371, 998 P.2d 166, 173 (2000)
                (recognizing that the first step in an equal protection analysis is to
                determine the level of scrutiny to be applied, that strict scrutiny analysis
                is only applied in cases involving fundamental rights or suspect classes,
                and that under a lesser standard of review, legislation will be upheld "if
                the challenged classification is rationally related to a legitimate
                governmental interest"); see also Graziano v. Pataki, 689 F.3d 110, 117 (2d
                Cir. 2012) (recognizing that prisoners, whether in the aggregate or
                specified by offense, are not a suspect class and rational basis test will
                apply); Glauner v. Miller, 184 F.3d 1053, 1054 (9th Cir. 1999) (recognizing
                that prisoners are not a suspect class and applying rational basis test).
                Therefore, the district court did not err in denying this claim.
                            Third, appellant claimed that application of NRS 209.4465
                violates the Contract Clause of the United States Constitution, as he
                asserted that failure to apply credits to his minimum terms violated his
                guilty plea agreement. Appellant failed to demonstrate that his guilty
                plea agreement is encompassed by the Contract Clause. Moreover,


SUPREME COURT
         OF
      NEVADA
                                                      3
(0) 1947,1
                    appellant failed to demonstrate that application of NRS 209.4465 actually
                    impaired his guilty plea agreement because, as discussed previously,
                    existing law when appellant was convicted did not permit the NDOC to
                    apply credits to appellant's minimum terms. See U.S. Trust Co. of N.Y. v.
                    New Jersey, 431 U.S. 1, 21, 25 (1977) (discussing that analysis of a claim
                    involving the Contract Clause requires consideration of whether a law
                    actually impairs a contract and whether that impairment is prohibited by
                    the Constitution). Therefore, the district court did not err in denying this
                    claim.
                                Fourth, appellant claimed that the NDOC violated the
                    separation-of-powers doctrine by construing NRS 209.4465 to bar
                    appellant from earning credits towards his minimum parole eligibility
                    date. See Nev. Const. art. 3, § 1 (separating Nevada's government into
                    three separate branches). Appellant's claim was without merit.
                    Governmental agencies may only perform duties where granted the power
                    to do so by the legislature.   Clark Cnty. v. State, Equal Rights Comm'n,
                    107 Nev. 489, 492, 813 P.2d 1006, 1007 (1991). The legislature directed
                    the NDOC to only award certain prisoners credits toward their minimum
                    sentences. NRS 209.4465(8). Appellant, due to his convictions for sexual
                    offenses, was not of the type of prisoners eligible to earn credits towards
                    the minimum parole eligibility date. See id. Accordingly, the NDOC did
                    not violate the separation-of-powers doctrine by acting as directed by the
                    legislature. Therefore, the district court did not err in denying this claim.
                                Finally, appellant claimed that NRS 209.4465 violates cruel
                    and unusual punishment principles, his due process rights, the Double


SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1947A    ..e9
                Jeopardy Clause, and unspecified "rights retained by the people."
                Appellant provided these claims in the form of a list and did not provide
                any support. Unsupported claims, such as these, are insufficient to
                demonstrate that a petitioner is entitled to relief. See Hargrove v. State,
                100 Nev. 498, 502-03, 686 P.2d 222, 225 (1984). Therefore, the district
                court did not err in denying these claims.
                            Having concluded that appellant is not entitled to relief, we
                            ORDER the judgment of the district court AFFIRMED.




                                                    Hardesty
                                                             A pea
                                                               CI..A             ,




                                                                                     J.
                                                   Douglas


                                                                                     J.




                cc: Hon. Nancy L. Allf, District Judge
                     David August Kille, Sr.
                     Attorney General/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      5
(0) I94Th